Citation Nr: 1038423	
Decision Date: 10/13/10    Archive Date: 10/22/10

DOCKET NO.  06-15 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial compensable rating for left hand 
and wrist disability. 

2.  Entitlement to an initial rating in excess of 10 percent for 
status post left shoulder dislocation with rotator cuff 
tendinosis and anterior labral tear.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran had active military service from March 2000 to March 
2005.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 rating decision, by Cleveland, 
Ohio RO, which granted service connection for status post left 
shoulder dislocation with rotator cuff tendinosis and anterior 
labral tear, evaluated as 10 percent disabling; service 
connection was also granted for residuals of left hand, wrist 
fracture, evaluated as 0 percent disabling.  

On November 13, 2007, the Veteran appeared at the Cleveland RO 
and testified at a videoconference hearing before the undersigned 
Veterans Law Judge sitting in Washington, DC.  A transcript of 
the hearing is of record.  Subsequently, in December 2007, the 
Veteran submitted additional medical evidence to the RO, which 
consisted of a November 2007 orthopedic care note from the VA 
Medical Center (VAMC) in Dayton, Ohio.  This evidence was faxed, 
apparently by the RO, to the Board that same month.  The Veteran 
waived initial RO consideration of the evidence.  The Board 
accepts this evidence for inclusion in the record on appeal.  See 
38 C.F.R. § 20.1304 (2009).  

In February 2008, the Board remanded the case to the RO for 
further evidentiary development.  Following the requested 
development, a supplemental statement of the case (SSOC) was 
issued in November 2009.  

(The issue of entitlement to an initial compensable evaluation 
for a left hand and wrist disability is addressed in the REMAND 
portion of the decision below.)  




FINDING OF FACT

The Veteran's left shoulder disability is manifested by 
complaints of pain and objective evidence of movement above the 
shoulder level, with mild arthritis.  There is no objective 
evidence of dislocation, nonunion with loose motion, nonunion 
without loose motion, malunion of the scapula, or additional loss 
of function due to pain.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for 
status post left shoulder dislocation with rotator cuff 
tendinosis and anterior labral tear, have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.159, 4.71a, Diagnostic Codes 5024, 5201, 5203 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim; and to indicate which information and 
evidence VA will obtain and which information and evidence the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b).  The United States Court of Appeals for 
Veterans Claims has held that VCAA notice should be provided to a 
claimant before the initial RO decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is 
provided after the initial decision, such a timing error can be 
cured by subsequent readjudication of the claim, as in a 
statement of the case (SOC) or supplemental SOC (SSOC).  Mayfield 
v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).  

In this case, VA satisfied its duty to notify by means of a 
letter dated in September 2005 from the RO to the Veteran, which 
was issued prior to the RO decision in November 2005.  An 
additional letter was issued in March 2008.  Those letters 
informed the Veteran of what evidence was required to 
substantiate the claim and of her and VA's respective duties for 
obtaining evidence.  The Board finds that the content of those 
letters complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify and 
assist.  She was provided an opportunity at that time to submit 
additional evidence.  Thus, the Board finds that the Veteran has 
been afforded a meaningful opportunity to participate effectively 
in the processing of her claim.  

It also appears that all obtainable evidence identified by the 
Veteran relative to her claim has been obtained and associated 
with the claims file, and that neither she nor her representative 
has identified any other pertinent evidence, not already of 
record, that would need to be obtained for a proper disposition 
of this appeal.  It is therefore the Board's conclusion that the 
Veteran has been provided with opportunity to submit evidence and 
argument in support of her claim, and to respond to VA notices.  

The Board is unaware of any outstanding evidence or information 
that has not already been requested.  Therefore, the Board is 
satisfied that the RO has complied with the duty-to-assist 
requirements of the VCAA and the implementing regulations.  
Neither the Veteran nor her representative has contended that any 
evidence relative to the issue decided herein is absent from the 
record.  The Veteran has been afforded VA examinations on the 
issue decided herein.  McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  The examinations afforded to the Veteran are adequate.  
Nieves- Rodriguez v. Peake, 22 Vet. App 295 (2008).  They were 
conducted by a medical professional who reviewed the medical 
records, solicited history from the Veteran, examined the 
Veteran, and provided opinions pertinent to the issue decided 
herein.  

Accordingly, the Board finds that VA has satisfied its duty to 
assist the Veteran in apprising her as to the evidence needed, 
and in obtaining evidence pertinent to her claim under the VCAA.  
Therefore, no useful purpose would be served in remanding the 
issue decided herein for yet more development.  Such a remand 
would result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the Veteran.  The United 
States Court of Appeals for Veterans Claims has held that such 
remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).  

II.  Factual Background

The Veteran entered active duty in March 2000.  She was seen in 
April 2000 for complaints of left shoulder pain for over 7 days, 
which was made worse with lifting, and unrelieved with any 
methods.  The assessment was minor left fascial click.  In 
October 2001, the Veteran was diagnosed with left shoulder 
instability.  She was seen for orthopedic consultation in 
December 2002; at that time, she was diagnosed with chronic left 
shoulder subluxation.  The separation examination, conducted in 
December 2004, noted that the Veteran had chronic left shoulder 
pain.  

The Veteran's application for service connection for a left 
shoulder disorder (VA Form 21-526) was received in May 2005.  
Submitted in support of the claim were treatment reports, 
including VA as well as private treatment reports, dated from 
March 2005 through December 2005, which show that the Veteran 
received ongoing clinical attention for left shoulder pain.  

The Veteran was afforded a VA examination in September 2005.  At 
that time, it was noted that she sustained an injury to the 
shoulder in March 2003.  The Veteran reported having constant 
pain in her shoulder that she rated as 2 to 5 out of 10 in 
severity, associated with weakness, stiffness, fatigability, and 
lack of endurance of the shoulder joint.  The Veteran reported 
having flare-ups of shoulder pain in which her pain reached as 
high as a 7 out of 10 in severity, occurring once every two weeks 
with activity and lasting approximately 30 minutes.  The Veteran 
also noted that her shoulder flare-ups were precipitated by 
strenuous activity and alleviated with ice application and pain 
medication.  The Veteran also reported popping of the shoulder 
joint.  She noted that the shoulder condition affects her work.  
The Veteran described increased shoulder pain with prolonged 
standing.  The Veteran also stated that her shoulder condition 
affects her ability to do any exercises; she is not able to do as 
much activity as she would like secondary to the pain in the 
shoulder.  

Examination of the left shoulder revealed pain upon palpation of 
the anterior aspect of the shoulder joint.  She had a full range 
of motion of the shoulder joint with flexion of 180 degrees, 
extension to 50 degrees, abduction to 20 degrees, adduction to 50 
degrees, and internal and external rotation to 90 degrees.  There 
was pain reported at the extremes of range of motion of the 
repetitive testing of the shoulder.  She has negative 
apprehension and sulcus signs.  Deep tendon reflexes were 2+ and 
equal bilaterally in the upper extremities.  Strength was 5 out 
of 5, and equal bilaterally in the upper extremities.  There were 
no focal motor sensory deficits.  The assessment was history of 
left shoulder dislocation with rotator cuff tendinosis seen on 
MRI and left shoulder anterior labral tear per MRI.  

An MRI of the left shoulder, dated in October 2005, revealed a 
small joint effusion in the glenohumeral joint.  No rotator cuff 
tear was identified.  The impression was tendinosis of the 
infraspinatus and supraspinatus tendons, subacromal fat 
effacement, and anterior labral tear.  

The Veteran was seen at an orthopedic clinic in December 2005.  
She described shoulder pain as a bruising, aching feeling in her 
infraspinatous muscle belly posteriorly and her scapula.  She 
stated that sometimes it radiates out along the fibers along the 
infraspinatus muscle belly, but does not actually reach her 
shoulder.  On physical examination, the left shoulder rotator 
cuff was strong to internal, external and abduction equally to 
the right side.  She was tender to deep palpation throughout the 
belly of the infraspinatus muscle.  There was no asymmetry of 
scapular muscle movement or of the muscle belly size and shape 
compared to the other side.  She had no impingement signs.  She 
had a negative apprehensive and relocation tests both for 
anterior and posterior subluxation.  She had no crepitus or any 
pathology noted in the shoulder.  She had normal sensation to 
light touch throughout the upper extremities bilaterally.  Deep 
tendon reflexes were intact and symmetrical throughout the upper 
extremities.  The examiner stated that the Veteran had myofascial 
type pain of her left infraspinatus scapular area; there was 
nothing wrong with her muscle beside the pain.  

An MRI of the left shoulder, performed in June 2006, revealed 
mild chronic degenerative changes in the AC joint with 
impingement on the suuprspinatous at the musculotendinous 
junction; no acute tear or retraction was seen.  An orthopedic 
physician note dated in July 2006 indicates that the Veteran was 
seen for shoulder complaints.  Examination of the left shoulder 
revealed some crepitus in the shoulder.  There was no focal point 
tenderness.  She had a good range of motion actively.  No obvious 
instability was noted.  Apprehension test was normal.  The 
examiner explained that there were some degenerative changes in 
the AC joint that could account for some of the impingement 
symptoms.  

At her personal hearing in November 2007, the Veteran reported 
that she experienced weakness in the left shoulder; she stated 
that she puts heat on her shoulder and takes pain medication.  
The Veteran indicated that she has not suffered any recent 
dislocations of the left shoulder.  The Veteran did report having 
constant pain in the left shoulder.  She stated that she has been 
receiving outpatient treatment for her left shoulder, including 
chiropractic therapy.  The Veteran testified that she works as a 
bank teller; she stated that her shoulder does not really bother 
her while working.  The Veteran also noted that she has not 
missed work as a result of her left shoulder disorder.  

VA progress notes dated from April 2008 to September 2009 show 
that the Veteran reported pain in the joint involving the 
shoulder region; no pertinent clinical findings were noted.  



III.  Analysis

Disability evaluations are determined by evaluating the extent to 
which a veteran's service-connected disability adversely affects 
her ability to function under the ordinary conditions of daily 
life, including employment, by comparing her symptomatology with 
the criteria set forth in the Schedule for Rating Disabilities 
(rating schedule).  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 4.1, 4.2, 4.10 (2010).  If two evaluations are 
potentially applicable, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2010).  

A disability may require re-evaluation in accordance with changes 
in a veteran's condition.  It is thus essential, in determining 
the level of current impairment, that the disability be 
considered in the context of the entire recorded history.  38 
C.F.R. § 4.1.  However, where an award of service connection for 
a disability has been granted and the assignment of an initial 
evaluation is at issue, separate evaluations can be assigned for 
separate periods of time based on the facts found.  In other 
words, the evaluations may be "staged."  Fenderson v. West, 12 
Vet. App. 119, 126 (2001).  After careful review of the 
evidentiary record, the Board concludes that the Veteran's left 
shoulder has not significantly changed and a uniform evaluation 
is warranted since the effective date of the award of service 
connection.  

The Court has held that evaluation of a service-connected 
disability involving a joint rated on the basis of limitation of 
motion requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint under 
38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to damage 
or inflammation in parts of the system, to perform normal working 
movements of the body with normal excursion, strength, speed, 
coordination and endurance.  Functional loss may be due to the 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures.  It may also be due to pain 
supported by adequate pathology and evidenced by visible behavior 
of the claimant undertaking the motion.  See 38 C.F.R. § 4.40.  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
See 38 C.F.R. § 4.45.  After the evidence has been assembled, it 
is the Board's responsibility to evaluate the entire record.  38 
U.S.C.A. § 7104(a).  

When there is an approximate balance of evidence regarding the 
merits of an issue material to the determination of the matter, 
the benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 
4.3.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
Court stated that "a Veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  Alemany 
v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert at 54.  

In this case, the RO granted service connection for the Veteran's 
status post left shoulder dislocation with rotator cuff 
tendinosis and anterior labral tear, and appears to have assigned 
a 10 percent evaluation pursuant to 38 U.S.C.A. § 4.17a, 
Diagnostic Code 5024, tenosynovitis, which is rated in accordance 
with Diagnostic Code 5003 (arthritis), which in turn is generally 
rated based on limitation of motion of the affected joint.  A 10 
percent rating may be assigned under Diagnostic Code 5003 for 
pain due to arthritis of a major joint, or noncompensable 
limitation of motion.  38 C.F.R. § 4.71a; Lichtenfels v. 
Derwinski, 1 Vet. App. 484 (1991).  

Under Diagnostic Code 5201, limitation of motion of the arm at 
shoulder level warrants a 20 percent evaluation.  Limitation of 
motion of the major arm midway between the side and the shoulder 
warrants a 30 percent evaluation.  A 40 percent evaluation 
requires limitation of the major arm to 25 degrees from the side.  
38 C.F.R. § 4.71a, Diagnostic Code 5201 (2010).  Under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5203, a 10 percent evaluation is 
warranted for nonunion of the clavicle or scapula, without loose 
movement or malunion of the clavicle or scapula.  A 20 percent 
evaluation is warranted for dislocation of the clavicle or 
scapula or nonunion of the clavicle or scapula, with loose 
movement.  

Significantly, the record during the course of the appeal is 
without findings of significant impairment of the clavicle, 
scapula or humerus, and negative for recurrent dislocations.  
While the record notes x-ray findings of mild chronic 
degenerative changes in the AC joint with impingement on the 
supraspinatus, the September 2005 VA examination report makes no 
reference to impairment of the clavicle or scapula.  A rating 
under Diagnostic Code 5203 is not warranted because there is no 
evidence of problems with recurring dislocation or malunion or 
nonunion.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5202, (impairment of the 
humerus), a 20 percent evaluation is warranted for recurrent 
dislocations at the scapulohumeral joint, with frequent episodes 
and guarding of the arm movements of the minor arm; recurrent 
dislocations at the scapulohumeral joint with infrequent episodes 
and guarding of movement only at the shoulder level; or malunion 
of the humerus with marked deformity of the minor arm or moderate 
deformity.  A 40 percent evaluation is warranted for a fibrous 
union of the humerus.  Nonunion of the humerus warrants a 50 
percent evaluation for the minor arm.  A loss of the humerus head 
warrants a 70 percent evaluation for the minor arm.  

With respect to Diagnostic Code 5201, limitation of motion of the 
arm, the evidence of record, VA as well as private treatment 
reports, including the September 2005 examination report do not 
reveal any evidence of limitation of motion of the nondominant 
arm.  To the contrary, on examination in September 2005, the 
examiner noted that the Veteran had a full range of motion; her 
range of motion was well above the shoulder with flexion to 180 
degrees, abduction to "20"degrees, internal rotation to 90 
degrees, and external rotation to 90 degrees external rotation, 
with complaints of pain at the extreme ranges of motion.  Since 
the Veteran's primary complaint is that of shoulder pain, the 
Board has given thought to the application of 38 C.F.R. §§ 4.40 
and 4.45.  See Deluca v. Brown, 8 Vet. App. 202 (1995).  However, 
there is little to no evidence of functional loss due to pain 
that would allow of the assignment of a higher rating.  
Significantly, during the September 2005 VA examination, there 
were no findings of functional loss, weakness, fatigue, or 
incoordination on objective evaluation.  The examiner stated that 
there was no additional decreased range of motion of the 
repetitive testing of the shoulder; she had negative apprehension 
and sulcus signs.  

The Veteran's assertions and testimony regarding the degree of 
disability are unsupported.  Stated differently, the Veteran 
retains functional use above the shoulder level even with pain.  
DeLuca.  Moreover, the evidence does not show any objective 
evidence of recurrent dislocations at the scapulohumeral joint, 
with frequent episodes and guarding of the arm movements, or with 
frequent episodes and guarding of movement only at the shoulder 
level.  Finally, the evidence does not reflect a malunion of the 
humerus of the left shoulder with marked deformity or a moderate 
deformity, a dislocation of the clavicle or scapula or a nonunion 
of the clavicle or scapula of the left shoulder, with loose 
movement.  

In conclusion, the Board finds that the preponderance of the 
evidence is against the claim that the Veteran's left shoulder 
disorder is more disabling than contemplated by the current 10 
percent evaluation.  The Board has considered the applicability 
of the doctrine of reasonable doubt under 38 U.S.C.A. § 5107(b) 
in connection with the Veteran's claim; however, as the 
preponderance of the evidence is against the claim, that doctrine 
is inapplicable.  

The above determination is based upon consideration of applicable 
rating provisions.  It should also be pointed out that there is 
no showing that the Veteran's shoulder disability has reflected 
so exceptional or unusual a disability picture as to warrant the 
assignment of any higher evaluation on an extra-schedular basis.  
See 38 C.F.R. § 3.321(b)(1) (2010).  In fact, as noted above, the 
symptoms of the Veteran's disability have been accurately 
reflected by the pertinent schedular criteria.  Without 
sufficient evidence reflecting that the Veteran's disability 
picture is not contemplated by the rating schedule, referral for 
a determination of whether the disability picture requires the 
assignment of an extra-schedular rating is not warranted.  See 
Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).


ORDER

An initial rating in excess of 10 percent for status post left 
shoulder dislocation with rotator cuff tendinosis and anterior 
labral tear is denied.  


REMAND

The law provides that VA shall make reasonable efforts to notify 
a claimant of the evidence necessary to substantiate a claim and 
requires VA to assist a claimant in obtaining that evidence.  38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  
Such assistance includes providing the claimant a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2010).  

A review of the record reveals that the Veteran was afforded a VA 
examination in September 2005 in connection with her claim for a 
higher rating for a left hand and wrist disorder.  The VA 
examiner reported that the Veteran reported constant pain 
associated with decreased range of motion of the left wrist.  
Examination revealed tenderness to palpation of the dorsal aspect 
of the left wrist.  She had decreased range of motion of the left 
wrist joint with dorsiflexion to 30 degrees, with pain, palmar 
flexion to 60 degrees; radial deviation to 20 degrees and ulnar 
deviation to 30 degrees.  She had a full range of motion of the 
fingers of the left hand.  There was no additional decreased 
range of motion with repetitive testing of the left hand.  
Strength was 5/5 and equal bilaterally in the upper extremities.  
However, the Veteran disputed that finding in her January 2006 
NOD and April 2006 VA Form 9.  Specifically, the Veteran reported 
that she experienced pain, swelling, stiffness and weakness in 
the left arm, wrist and hand as a result of her disability.  She 
maintained that her left wrist disorder was incapacitating and 
she was unable to perform her duties as she does not have the 
strength to lift patients.  (The Veteran is competent to describe 
her current symptoms, such as pain.  See Charles v. Principi, 16 
Vet. App. 370, 274 (2002) (finding veteran competent to testify 
to symptomatology capable of lay observation); Layno v. Brown, 6 
Vet. App. 465, 469 (1994) (noting competent lay evidence requires 
facts perceived through the use of the five senses); Barr v. 
Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F. 
3d 1372 (Fed. Cir. 2007).)  

The medical evidence of record shows that the Veteran has 
continued to seek VA treatment on an ongoing basis for pain and 
weakness affecting the left wrist.  In May 2006, the Veteran 
reported a popping sensation in her left wrist and occasionally a 
feeling of locking in the wrist as well.  In the past, she had 
had a cortisteroid injection with little improvement.  On July 3, 
2006, the Veteran had some crepitus in the wrist with extension 
mostly in the middle finger of the left hand.  She also had some 
tenderness in the triangular fibrocartilage region of the left 
wrist.  There was some stiffness at the extreme of motion.  When 
seen on July 31, 2006, the Veteran reported falling the previous 
day and landing with her wrist in extended position.  She 
reported pain level as a 2 out of 10, with no decrease in the 
range of motion.  In December 2006, the Veteran underwent a left 
wrist extensor tenolysis and exostectomy for pain and crepitus of 
the left wrist.  Subsequently, in May 2008, the Veteran underwent 
exploration, tenolysis of the 4th extensor compartment of the 
left wrist with debridement of the 3rd metacarpal, possible 
posterior interosseous neurectomy.  

The duty to conduct a contemporaneous examination is triggered 
when the evidence indicates that there has been a material change 
in disability or that the current rating may be incorrect.  See 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see also Snuffer 
v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a Veteran is 
entitled to a new examination after a 2 year period between the 
last VA examination and the Veteran's contention that the 
pertinent disability had increased in severity).  Therefore, 
considering that the evidence suggests that the Veteran's 
symptomatology may be worse, along with the fact that the 
Veteran's last VA examination was in September 2005, the Veteran 
must be provided with the opportunity to report for another VA 
examination of the left wrist.  See 38 C.F.R. § 3.159 (c) (4); 
see also Green v. Derwinski, 1 Vet. App. 121 (1991).  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to her claim and to ensure full 
compliance with due process requirements, the case is REMANDED to 
the agency of original jurisdiction (AOJ) for the following 
actions: 

1.  The AOJ should obtain VA treatment 
records from the Dayton VAMC as well as the 
Columbus VA outpatient clinic from 
September 2009 to the present.  All 
attempts to secure these records, and any 
response received, must be documented in 
the claims file.  If no records are 
available, a response to that effect is 
required and should be documented in the 
file.  

2.  The Veteran should be afforded a VA 
orthopedic examination, by an appropriate 
specialist, to determine the current 
severity of her left hand and wrist 
disorder.  The claims file must be made 
available to and reviewed by the examiner 
prior to the requested examination.  All 
necessary tests and studies should be 
conducted.  All pertinent findings should 
be noted in the examination report.  In 
particular, the examiner should discuss any 
orthopedic impairment, to include 
limitation of motion and ankylosis, 
associated with this service-connected 
disability.  

Also, the examiner should discuss whether 
the Veteran's left hand/wrist disorder 
exhibits pain, weakened movement, excess 
fatigability, or incoordination that is 
attributable to the service-connected 
disability.  This determination should be 
expressed in terms of the degree of 
additional range of motion lost (beyond 
that shown clinically).  The examiner 
should also express an opinion as to the 
degree to which pain could significantly 
limit functional ability during flare-ups 
or when the Veteran uses her left wrist 
repeatedly over a period of time.  All 
functional losses should be equated to loss 
of motion beyond what is shown clinically.  
Complete rationale should be given for all 
opinions reached.  

3.  The AOJ should ensure that all 
requested actions have been accomplished in 
compliance with this remand.  If any action 
is not undertaken, or is taken in a 
deficient manner, appropriate corrective 
action should be undertaken.  See Stegall 
v. West, 11 Vet. App. 268 (1998).  

4.  Thereafter, the AOJ should readjudicate 
the Veteran's claim on the basis of all 
evidence of record and all applicable laws 
and regulations.  If the benefit sought on 
appeal remains denied, the Veteran and her 
representative should be provided a 
supplemental statement of the case (SSOC), 
which includes a summary of additional 
evidence submitted, and any additional 
applicable laws and regulations.  The SSOC 
must provide reasons and bases for the 
decision reached.  Thereafter, the Veteran 
and her representative should be given the 
opportunity to respond.  

After the above actions have been accomplished, the case should 
be returned to the Board for further appellate consideration, if 
otherwise in order.  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


